                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
                                                       NO. 3:16-CR-00066
                                                       (JUDGE CAPUTO)
              v.

BRANDON SHIELDS

       Petitioner.

                                      MEMORANDUM

       Presently before me is a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence By a Person in Federal Custody (Doc. 47) (“Motion”) filed by pro se

Defendant Brandon Shields (“Defendant”). Because the Defendant’s Guilty Plea counts as

an admission of the jurisdictional elements of the crime charged and subject matter

jurisdiction was proper, the Motion will be denied. A certificate of appealability will not be

issued.

                                       I. Background

       On May 15, 2016, a federal grand jury returned an indictment charging the Defendant

with Assault with a Dangerous Weapon within the special maritime and territorial jurisdiction

of the United States in violation of 18 U.S.C. § 113(a)(3) and Possessing a Prohibited

Object in prison in violation of 18 U.S.C. § 1791(a)(2). (See Doc. 1); see also 18 U.S.C. §

7(3) (stating that “[a]ny lands acquired for the use of the United States, and under the

exclusive concurrent jurisdiction thereof” count as lands within the special maritime and

territorial jurisdiction of the United States); United States v. Caldera, 633 Fed.Appx. 96, 99

(3d Cir. 2015) (holding that a district court had jurisdiction to enter sentence and conviction

over crime in federal prison according to 18 U.S.C. § 7(3)’s definition of special maritime

and territorial jurisdiction). On January 11, 2017, the Defendant pled guilty in this Court to

the Assault charge. (Doc. 25). The Defendant’s Guilty Plea included admissions that his
actions Defendant took place in a federal prison and in the special maritime and territorial

jurisdiction of the United States. (See Id. (“The defendant agrees to plead guilty to Count

1 of the Indictment, which charged the defendant with a violation of . . . Assault with a

Dangerous Weapon); see also Doc.1 (charging Defendant, in Count 1, with committing an

Assault with a Dangerous Weapon at a federal prison within the territorial jurisdiction of the

United States); Doc. 56 at 11 -14 (Government’s Brief in Opposition) (citing Indictment and

Defendant’s Guilty Plea Colloquy as proof that Defendant pled to all jurisdictional elements

of the crime)).

       On October 1, 2018, the Defendant was sentenced to sixty (60) months

imprisonment to run consecutively with his sentence for previous charges for which he was

already imprisoned, see Docket Number CR-12-090-02, Eastern District of Pennsylvania,

as well as charged a $100 special assessment. (Doc. 45). On May 6, 2019, seven months

later, the Defendant filed the instant Motion alleging only that “the Government never proved

the jurisdiction elements under title 18 U.S.C. § 113(a)(3) and Section 7(3).” (Doc. 47 at p.

8). On July 25, 2019, the Defendant was informed of the limitations on his ability to file a

second or successive motion if he chose to have his current petition considered by this

Court. (See Docs. 48-50); see also 28 U.S.C. § 2244(b)(2) (stating the rules on second or

successive habeas petitions). With no objection from the Defendant, the Government was

served with the instant Petition and ordered to file its opposition. (See Docs. 49, 51-54).

The Government filed its Brief in Opposition on October 29, 2019 alleging that the

Defendant knowingly and voluntarily pled guilty to the Assault charge, including its

jurisdictional elements. (See Doc. 56). The Defendant filed his Reply Brief on November

25, 2019 asserting, without further explanation, that I should grant his petition or hold an

evidentiary hearing because “a guilty plea does not bar a constitutionality challenge to a

statute.” (Doc. 58 (internal citation and quotations omitted)). The timely filed Motion is


                                             2
therefore fully briefed and ripe for disposition. See United States v. Doe, 810 F.3d 132, 141

(3d Cir. 2015) (noting 28 U.S.C. § 2255's one year statute of limitation period from when

judgment becomes final).

                                     II. Legal Standard

         “Motions pursuant to 28 U.S.C. § 2255 [(“§ 2255" or “Section 2255")] are the
presumptive means by which federal prisoners can challenge their convictions or sentences
that are allegedly in violation of the Constitution.” Okereke v. United States, 307 F.3d 117,
120 (3d Cir. 2002). Section 2255 permits a prisoner sentenced by a federal court to move
the court that imposed the sentence to “vacate, set aside, or correct the sentence” where:
(1) the sentence was imposed in violation of the Constitution or laws of the United States;
(2) the court was without jurisdiction to impose such sentence; (3) the sentence was in
excess of the maximum authorized by law; or (4) the sentence is otherwise subject to
collateral attack. See 28 U.S.C. § 2255(a). A petitioner may alternatively file a habeas
petition under 28 U.S.C. § 2241 (“§ 2241") if a § 2255 motion is inadequate to test his claim,
however this exception applies only in very rare circumstances. See Clark-Bey v. U.S., 415
Fed.Appx. 361, 362-63 (3d Cir. 2011); see also Penson v. Holder, 2015 WL 1892940, at
*2 (M.D. Pa. 2015) (holding that a challenge to a trial court’s jurisdiction to hear a claim is
rightfully brought as a motion under § 2555).
       Section 2255(b) generally entitles a petitioner to a hearing on his motion, “[u]nless
the motion and the files and records of the case conclusively show that the prisoner is
entitled to no relief . . . .” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules Governing Section
2255 Proceedings for the United States District Courts (“If it plainly appears from the
motion, any attached exhibits, and the record of prior proceedings that the moving party is
not entitled to relief, the judge must dismiss the motion and direct the clerk to notify the
moving party.”); Gov’t of the Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989) (holding
that decision to grant evidentiary hearing is at the discretion of the district court).




                                               3
       In considering a § 2255 motion, the “district court must accept the truth of the
movant’s factual allegations unless they are clearly frivolous on the basis of the existing
record.” Johnson v. United States, 294 Fed. App’x 709, 710 (3d Cir. 2008) (internal
quotation omitted).     The district court may also dispose of “vague and conclusory
allegations” contained in a § 2255 petition without further investigation. Id. at 710 (quoting
United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000)).
                                         III. Discussion
       Given the nature of Defendant’s blanket and vague assertions concerning
jurisdiction, I will construe his pro se Motion liberally so as to be specific allegations that the
Government either does not have subject matter jurisdiction over Defendant’s claim or failed
to prove that Defendant’s conduct took place within the special maritime and territorial
jurisdiction of the United States. See generally Mala v. Crown Bay Marina, Inc., 704 F.3d
239, 244-46 (3d Cir. 2013) (holding that the court has a duty to liberally construe pro se
submissions, particularly when the pro se litigants are imprisoned); Erickson v. Pardus, 551
U.S. 89, 94 (2007) (internal citation and quotation omitted) (“A document filed pro se is to
be liberally construed and a pro se complaint, however inartfully pleaded, must be held to
less stringent standards than formal pleadings drafted by lawyer.”).
A.     Jurisdiction
       A defendant may not challenge the authority of a district court, on the basis of subject
matter jurisdiction, to hear a case involving the violation of a valid criminal statute passed
by Congress. See 18 U.S.C. § 3231 (“The district courts of the United States shall have
original jurisdiction, exclusive of the courts of the State, of all offenses against the laws of
the United States.”); United States v. Gaydos, 108 F.3d 505, 508-09 (3d Cir. 1997) (holding
that Congress’s enactment of a statute rendered it constitutional to the limits of Congress’s
powers); McDonald v. United States, 2014 WL 4828872, at *3-4 (M.D. Pa. 2017) (holding
that courts have subject matter jurisdiction over violations of federal law, including violations
of 18 U.S.C. § 113); United States v. Smith, 237 Fed.Appx. 732, 733 (3d Cir. 2007)
(overruling challenge to “subject matter and territorial jurisdiction” exercised by the court

                                                4
because it was validly conveyed by federal statute); see also United States v. Coleman, 475
F.Supp. 422, 424 (E.D. Pa. 1979) (holding that 18 U.S.C. § 113 is regularly applied to
conduct that occurs in federal prisons as intended by Congress).              Additionally, the
Defendant here does not assert, nor do I find, any authority undermining the constitutionality
of 18 U.S.C. §§ 7 and 113 and my authority to hear cases for violations of the latter. As
such, all subject matter jurisdiction challenges to the crime charged under the guilty plea
fail.
        Further, a voluntarily and knowingly entered “‘plea of guilty is a waiver of all
nonjurisdictional defects and defenses and constitutes an admission of guilt.” Elliot v.
United States, 997 F.Supp.2d 278, 281 (M.D. Pa. 2015) (citing United States v. Ptomey,
366 F.2d 759, 760 (3d Cir. 1966).1 This means that a defendant who voluntarily and
knowingly made a guilty plea can, despite waiver of other claims, challenge jurisdictional
defects surrounding the plea. See United States v. Yarbrough, 452 Fed.Appx. 186, 188 (3d
Cir. 2011) (“[A] defendant does not waive a jurisdictional challenge by pleading guilty.”).
However, while the term “jurisdictional defects” allows for challenges to subject matter
jurisdiction, which, in this case, concern the already resolved matters of the constitutionality
of the statute and the court’s right to hear the case, it does not allow for challenges to the
jurisdictional elements of a statute, which are treated the same as any other statutory
element. See Gaydos, 108 F.3d 505, 508-09 (3d Cir. 1997) (recognizing the difference
between the court having subject matter jurisdiction over a claim and the government’s
burden in proving the jurisdictional elements of the charge); United States v. Pickering, 771
Fed.Appx. 287, 288 (4th Cir. 2019) (holding that defendant’s challenge to the jurisdictional
element of 18 U.S.C. § 113 did not implicate subject matter jurisdiction for the purposes of
bypassing his plea appeal waiver); United States v. Carr, 271 F.3d 172, 178 (4th Cir. 2001)
(holding that defendant could not challenge jurisdictional element of statute after judgment



  1
         The Defendant makes no assertion that the Guilty Plea was not knowingly
         and voluntarily made. (Docs. 47, 58).

                                              5
of conviction on a guilty plea); see also United States v. Williams, 299 F.3d 250, 253-54 (3d
Cir. 2002) (holding that “use in an activity affecting interstate commerce” portion of statute
was an essential jurisdictional element of the crime that must be proved by the
Government); United States v. Gonzales, 311 F.3d 440, 443-44 (1st Cir. 2002) (concluding
that Congress’s use of the term jurisdiction in statute did not refer to subject matter
jurisdiction).
       Stated differently, a defendant who has made a guilty plea may challenge subject
matter jurisdiction, but may not challenge agreed-to jurisdictional elements. See U.S. v.
Tucker, 444 Fed.Appx. 538, 540-41 (3d Cir. 2011) (holding that defendant accepted
jurisdictional elements of the statute when he pled guilty, rendering jurisdictional challenge
to the plea frivolous); United States v. Peppers, 95 Fed.Appx. 406, 408 (3d Cir. 2004)
(quoting United States v. Martin, 147 F.3d 529, 531-32 (7th Cir. 1998) (internal quotations
and citation omitted)) (“‘This court has recognized for decades that, despite defendants’
tendency to confuse facts essential to be alleged as elements of the crime with jurisdictional
requirements arising as a matter of law, once a defendant pleads guilty in a court which has
jurisdiction of the subject matter and of the defendant, as did the court in the instant case,
the court’s judgment cannot be assailed on ground that the government has not met its
burden of proving so-called jurisdictional facts.’”). Specific to this case, the “within the
special maritime and territorial jurisdiction” element of 18 U.S.C. § 113 has been explicitly
recognized by multiple courts as a jurisdictional element that needs to be supported by the
evidence, but that does not effect the court’s subject matter jurisdiction to decide the case.
See, e.g., United States v. Davis, 726 F.3d 357, 364-65 (2d Cir. 2013); United States v.
Read, 918 F.3d 712, 718 (9th Cir. 2019); United States v. McKinney, 105 F.Supp.2d 1125,
1129 (D. Kan. 2000). As such, the Defendant here cannot challenge the satisfaction of the
jurisdictional elements of the crime charged because they were accepted in his Guilty Plea
and challenges to their proof have otherwise been waived.
       Therefore, because 18 U.S.C. § 113 is a valid statute which confers subject matter
jurisdiction on this Court and because the Defendant has pled to all the elements of the

                                             6
claim, including the jurisdictional element, no evidentiary hearing is needed and there are
no valid jurisdictional challenges to the plea. See Forte, 865 F.2d at 62 (emphasis added)
(“[T]he court must order an evidentiary hearing to determine facts unless the motion and
files and records of the case show conclusively that the movant is not entitled to relief.”).
B.     Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate

of appealability, an appeal may not be taken from a final order in a proceeding under 28

U.S.C. § 2255. 28 U.S.C. § 2253(c); see also Gonzales v. Thaler, 565 U.S. 134, 143 n. 5

(2012) ("The courts of appeals uniformly interpret "circuit justice or judge" to encompass

district judges."). A court may not issue a certificate of appealability unless “the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Restated, a certificate of appealability should not be issued unless “reasonable

jurists would find the district court's assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the instant matter, jurists of

reason would not find the disposition of Defendant’s motion, being dismissed as without

merit, debatable. As such, I will not issue a certificate of appealability in this case.

                                       IV . Conclusion

       Because the Defendant voluntarily pled to all the jurisdictional elements of the crime

and the Court had subject matter jurisdiction, the Defendant’s Motion under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence By a Person in Federal Custody will be

denied.

       An appropriate order follows.


February 5, 2020                                      /s/ A. Richard Caputo
Date                                                  A. Richard Caputo
                                                      United States District Judge

                                              7
